Citation Nr: 1142626	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in August 2009 and remanded for additional development.  For the reasons discussed below, the Board finds that the RO substantially complied with the mandates of the August 2009 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 


FINDINGS OF FACT

1.  A January 1976 rating decision denied the appellant's claim of entitlement to service connection for residuals of a left shoulder injury on the basis of no disability.

2.  The appellant did not file a timely substantive appeal of the January 1976 rating decision.           

3.  Evidence submitted subsequent to the January 1976 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has residuals of a left shoulder injury that are related to service.  


CONCLUSIONS OF LAW

1.  The January 1976 rating decision is final as to the claim of service connection for residuals of a left shoulder injury.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of a left shoulder injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Residuals of a left shoulder injury were not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claim, a letter dated in August 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The August 2006 letter provided notice of the elements of new and material evidence and the reasons for the prior denial.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file in compliance with the August 2009 Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As discussed below, the Board has reopened appellant's claim.  The appellant was afforded a July 2008 medical examination to obtain an opinion as to whether any left shoulder disability found in the examination was the result of service.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

III.  Analysis

Petition to Reopen Claim

In a January 1976 rating decision, the RO denied the appellant's claim for entitlement to service connection for residuals left shoulder injury because the appellant's shoulder was normal on VA examination.  The appellant was notified of the decision in February 1976.  The appellant did not file a timely notice of disagreement with the January 1976 rating decision, therefore, it became final.  38 U.S.C.A. § 7105 (West 2002).

The appellant filed a petition to reopen his claim for entitlement to service connection for residuals of a left shoulder injury in March 2005.  The claim was denied in a June 2005 rating decision.  The appellant was notified of the decision in July 2005 and informed of his rights to appeal the decision.  One day after the June 2005 rating decision, also in June 2005, the RO received a private medical opinion from Health Partners Clinics.  There is no indication that the RO considered the June 2005 private medical opinion prior to sending the appellant notice of the June 2005 rating decision.  In June 2006, within one year of notice of the June 2005 rating decision, the appellant filed a statement indicating that he wished to reopen his claim for service connection for left shoulder pain.  He noted that he was attaching new and material evidence.  For reasons discussed below, the Board finds that the June 2005 private medical opinion is new and material.  Additionally, in the June 2005 statement, the appellant essentially expressed disagreement with the June 2005 denial of his request to reopen his claim.  Thus, the statement may be construed as a notice of disagreement.  Consequently, the June 2005 rating decision did not become final.  The last final decision of record is the January 1976 rating decision.    

The evidence of record at the time of the last final decision, in January 1976, included the appellant's service treatment records and an October 1975 VA examination report.  

The evidence added to the record since the last final rating decision includes additional private treatment records, VA treatment records, VA examination reports, and Social Security Administration records.  

A March 2005 private treatment record reflects that an X-ray of the left shoulder revealed degenerative changes of the acromioclavicular joint and mild degeneration of the glenohumeral joint.  As the March 2005 private treatment record indicates that the appellant had degenerative changes in his left shoulder, it indicates that he had a left shoulder disability during the rating period on appeal.  As noted above, the appellant's claim was previously denied in January 1976 because he did not have a left shoulder disability.  The March 2005 private treatment record had not been submitted before to agency decision-makers.  Thus, it is new.  As the evidence shows that the appellant has a current disability, it relates to an unestablished fact necessary to substantiate the claim.

The new evidence included a June 2006 private medical opinion from M.M., M.D.  In the medical opinion, Dr. M.M. stated that in light of the similarity of the appellant's current symptoms, it was his opinion that the current symptoms the appellant was experiencing were related to the work injury of October 2000, which also appear to be an exacerbation of his service-connected injury of February 1973.  Dr. M.M. stated that the opinion was based on his understanding of the appellant's symptoms and the history obtained from their discussion, including an experience the appellant discussed with him that the symptoms of the left shoulder and arm, including intermittent feelings of numbness, did not completely resolve after the military service incident of February 1973.  The diagnosis was chronic neck pain, work related.  The June 2006 private medical opinion is new.  As the June 2006 private medical opinion indicates that the appellant may have a left shoulder disability that is related to an injury in service, it relates to an unestablished fact necessary to substantiate the claim.  

The Board finds that since the January 1976 rating decision, new and material evidence has been received to reopen the claim.  As the March 2005 private treatment record reflects that the appellant had a current left shoulder disability, it relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  As there is evidence that the appellant had a left shoulder disability during the period on appeal and the June 2006 private medical opinion indicates that the left shoulder disability may be related to service, the new evidence relates to two elements of a service connection claim.  See Shade, 24 Vet. App. at 120.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  Consequently, the Board finds that the new evidence that the appellant has a current left shoulder disability and the June 2006 private medical opinion indicating the left shoulder disability may be related to service is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for residuals of a left shoulder injury is reopened.  

Reopened Claim - De Novo Adjudication

The Board decision above reopened the claim for service connection, warranting de novo adjudication of the reopened claim.  The RO has not adjudicated the reopened claim de novo.  However, the Board finds that there is no prejudice to the Veteran in proceeding to issue a decision on the merits of the claim de novo, as in testimony at the Travel Board hearing in March 2009, and other statements on appeal, the Veteran has argued the underlying merits of the claim for service connection.  As such, he has evidenced actual knowledge of what was necessary to substantiate the underlying merits of the claim.  Further, such information, including applicable law, was set forth in the statement of the case issued in December 2007.

The appellant is seeking service connection for residuals of a left shoulder injury.  For the reasons that follow, the Board concludes that service connection is not warranted. 

As noted above, the March 2005 private treatment record indicates that an X-ray of the left shoulder revealed degenerative changes of the acromioclavicular joint and mild degeneration of the glenohumeral joint.  Thus, the appellant had a left shoulder disability during the period on appeal, satisfying the first element of a service connection claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  

The appellant's service treatment records indicate that he had numerous complaints of pain and numbness in his left shoulder during service.  An April 1972 enlistment examination report does not indicate that the appellant had any shoulder abnormalities.  His upper extremities were noted as normal.  In an April 1972 report of medical history, the appellant denied having a painful or "trick" shoulder or elbow.  A June 1973 service treatment record reflects that the appellant reported pain in his shoulder for 1 month.  Physical examination showed he had a full range of motion.  The impression was muscle sprain.  A March 1974 service treatment record indicates that the appellant had left shoulder pain and that he lifted weights.  The impression was muscle strain.  A May 1974 service treatment record indicates the appellant reported having pain and numbness in the left shoulder for two weeks.  The impression was muscle spasm.  A June 1974 service treatment record reflects that the appellant reported pain in the left scapular region but had a full range of motion.  He reported that the whole arm went numb.  The provisional diagnosis was thoracic scoliosis.  A June 1974 X-ray report indicated the appellant reported chronic pain in his left shoulder for six months.  The left shoulder X-ray was negative.  An August 1974 profile reflects that the appellant had pain in the left infra scapular region.  He was not to receive an assignment requiring handling of heavy materials including weapons, and he was not to do any overhead work, pull-ups or push-ups or lift anything greater than 5 pounds.  An August 1974 orthopedic clinic service treatment record reflects that the appellant complained of sensation and loss of strength in the left arm, etiology undetermined.  On examination, the appellant had normal strength and range of motion.  There was no sensory abnormality.  

A September 1974 X-ray report indicates that the bony elements and joints spaces of the left shoulder were unremarkable.  A November 1974 service treatment record indicates the appellant reported an injury to the left shoulder.  The record indicates there was no evidence of a significant injury.  He had no symptoms at the time of the examination, no specific area of pain, and a full range of motion of the left shoulder.  He complained of intermittent total left arm numbness.   

A March 1975 service treatment record reflects that the appellant had a provisional  diagnosis of thoracic outlet syndrome.  He complained of left shoulder pain radiating to his left arm, forearm and hand.  He reported that it was a constant, dull aching pain that had lasted 1 1/2 years in duration.  He reported that the numbness started 7 months ago.  He reported that he was involved in a car accident in September 1974 which did not aggravate the pain or numbness.  On physical examination, there was tenderness over the left thoracic paravertebral muscle at about T 7-8 level.  There was no nerve deficit in the left upper extremity, no muscle weakness and no atrophy.  The physician stated that he believed the appellant had a musculoskeletal problem such as fibromyosity.  He suggested ultrasound therapy and local injections with steroid in the left thoracic paravertebral muscle area.  An April 1975 service treatment record reflects that the appellant began treatment in physical therapy, including an ultrasound to the left scapular area.  The appellant had slightly decreased strength in the left upper extremity and terrible posturing.  An April 1975 service treatment record indicated the appellant had a recurrence of left shoulder and back pain.    

A May 1975 service treatment record indicates the appellant complained of a left shoulder with numbness and occasional total loss of feeling.  On physical examination, a full range of motion was present.  There was no motion loss.  A March 1975 service treatment record indicates the appellant reported pain and numbness in his left arm for one year.  An April 1975 surgical clinic service treatment record indicates the appellant complained of "paralysis" in the left arm.  The record indicated that a nerve conduction test was negative and X-rays were negative.  The physician noted that "paralysis" was never documented effectively.  The appellant was referred back to orthopedics for pain.  

A May 1975 separation examination report reflects that the appellant's upper extremities were normal.  The examiner noted that the appellant continued to complain of pain in the left shoulder with weakness in the left arm-numbness followed by paresthesias.  The examiner noted that a complete work up was negative.  In a May 1975 separation examination report, the appellant reported a history of painful or "trick" shoulder or elbow.  He stated that his left shoulder was painful and he had loss of feeling following a September 1974 car accident.  He also noted that he had limited motion at times in the left shoulder.  

Following discharge from service, the appellant filed a claim in August 1975 for a left shoulder injury.  An October 1975 VA examination report indicates that the appellant's left shoulder was normal in appearance.  Abduction and forward flexion were 180 degrees.  Internal rotation and external rotation was accomplished to 90 degrees.  Backward flexion was normal.  The diagnosis was a history of an injury to the left shoulder.  An October 1975 report indicated that the appellant's left shoulder was normal.  

A February 1975 private treatment record reflects that the appellant reported that his left arm had been bothering him for the past year.  The symptoms were noted as somewhat bizarre and generalized.  He said that the pain was fairly constant but was not localized.  Activity did not especially aggravate the situation and rest did not relieve the situation.  The appellant dated his difficulties back to approximately one year ago when he stated that he was injured in the armed services.  He reported that he was not hospitalized or treated at that time and did not report the incident until one week later.  On physical examination, the appellant was in no distress.  He had an essentially normal range of motion in the shoulder, arm and hand.  Muscle strength was generally good throughout.  Reflexes were present and equal and superficial sensation was intact.  No tenderness was noted on very deep palpation about the upper trapezius muscle bilaterally.  Range of motion of the cervical spine was quite good.  The record indicates that examination at the present time was negative.  

A March 1976 private treatment record indicates the appellant was referred for evaluation of left shoulder pain.  He gave a history of a possible left shoulder injury about three years ago while working in the army on a combat tank.  Neurological examination showed no motor weakness.  The deep tendon reflexes were present bilaterally, there was a suggestion of possible slight decrease on the left brachioradialis.  The superficial sensory was inconsistent and suggested diffusely decreased sensation to pin prick the whole left arm and the scapular area.  There was tenderness over the infrascapular region.  The diagnosis was muscle strain involving the left shoulder.  

An April 1976 private treatment record indicates the appellant believed he was injured in February 1973 while working under a tank.  On examination, the appellant had remarkable symmetry of the shoulders.  There was no measurable difference in the circumference in the arm or forearm.  He had an absolutely normal range of motion of the shoulder with no asynchrony.  He complained of tenderness about the entire scapula and numbness of the entire arm which he stated felt about 50 percent as much as normal.  It was noted that he had a normal fingerprint pattern, strong callus formation on the hands, and dirt suggesting that he had been doing regular and heavy work activities with his hands.  He admitted he had been doing some chopping of wood, but occasionally the ax flew out of his hands.  The impression was that the appellant appeared to have a hysterical problem.  The physician stated that an MMPI would be helpful.  

An April 1983 private treatment record indicates the appellant reported numbness in his left arm.  He reported there had been episodes that started about a year ago.  He reported that strength was normal.  There was decreased heat and pain sensation.  Muscle tone, mass, and calluses suggested normal use of the left hand.  

A June 2002 private treatment record indicates the appellant complained of left shoulder pain which started that day after he pushed a lot of carts at work the day before.  He reported that he had left shoulder and arm pain since an injury in October 2000.  The diagnosis was work-related shoulder strain.  

An August 2002 private treatment record indicated that the appellant described a traction type injury to his left upper extremity in October 2000.  He stated that he was at work holding something when the other person that was helping him dropped the other side, providing a traction injury to the left arm.  He reported that he had numbness and tingling most mostly in his upper arm.  On physical examination, the appellant had some tenderness along the parascapular muscles.  He was not tender on the anterior posterior shoulder region.  He had 160 degrees of active forward elevation and abduction of the shoulder.  He had full strength in external rotation, infraspinatus, supraspinatus, and internal rotation.  There was normal sensation in the median, ulnar and radial nerve.  The physician found that even with an MRI indicating possible partial tearing of the supraspinatus rotator cuff tendon, he did not think that was the source of the appellant's pain.  His symptoms were predominantly in the trapezial and parascapular region which would be referred to as neck pain.

Another August 2002 private treatment record notes that the appellant's left shoulder problem relates back to the work incident in October 2000.  Diagnostic testing included an MR scan of the cervical spine which showed small anular tears.  In addition, the record noted that the appellant underwent an MR scan of the left shoulder in June 2002 which showed moderate acromioclavicular (AC) joint arthrosis accompanied by moderate supraspinatus tendonapathy.  There was also moderate infraspinatus tendinosis and broad-based ill defined tearing involving the superior labrum extending anteriorly.  The assessment was chronic left shoulder pain.  

Other private treatment records from the early 2000s also indicate that the appellant reported pain in his left shoulder.  September 2002, January 2003, and March 2003 private treatment record indicates the appellant had chronic left shoulder pain.  

A January 2005 record from the Office of Disability Federal Disability Determination Services indicated the appellant complained of left shoulder and upper extremity pain with a history of a traction type injury in October 2000 resulting in cervical and interscapular pain radiating down the left arm unimproved after carpal tunnel release in January 2002.  The physician noted that a July 2002 neurology examination found the appellant was able to remove his shirt over his head using the left arm without significant discomfort and found no evidence of nerve root or cord compression clinically, electrophysiology or by MRI.  The physician noted that the appellant alleged significant musculoskeletal limitations secondary to pain, but a third party stated that she and the appellant would take long walks, shop, camp, fish and hunt.  Furthermore, the physician noted that the foregoing reports and the appellant's continued subjective complaints of pain were not supported by the neurologist's examination in January 2002, an orthopedist's examination in August 2002 or occupational medicine's shoulder examinations in October 2002.  The physician also noted that despite the subjective level of pain reported, the only pain medications noted were non-steroidal anti-inflammatory drugs (NSAIDs).  When considered together, the physician stated that the evidences brought into question the appellant's credibility.  

The June 2006 opinion from Dr. M.M. reflects that the appellant had chronic neck pain related to work.  As noted above, Dr. M.M. opined that in light of the similarity of the current symptoms, it was his opinion that the current symptoms the appellant was experiencing were related to the work injury of October 2000 which also appear to be an exacerbation of his service-connected injury of February 1973.  Dr. M.M. noted that this was based on his understanding of the appellant's current symptoms, and the history obtained from their discussion, including the appellant's experience that the symptoms of his left shoulder and arm, including intermittent feelings of numbness did not completely resolve after his military service incident of approximately February 1973.  There is no indication that Dr. M.M. reviewed the claims file or any of the appellant's medical records.  

The appellant's left shoulder was evaluated at a VA examination in July 2008.  The VA examiner noted the appellant's report that he injured his left arm in service.  He also discussed the appellant's post-service history.  The appellant stated that his left shoulder continued to have pain and his arm would continue to go numb intermittently post-service.  Following military service, he worked at a school district preparing food service equipment, which he did for 22 years full time.  He stated that in about 2000 he was picking up a freezer panel with another employee when the other employee dropped his end, which pulled and strained the appellant's left shoulder.  He had a worker's compensation injury involving his left wrist, neck and shoulder, and had been on permanent light-duty with lifting restrictions, no impact work and no overhead work.  He reported that he had fired high-powered weapons over the years, but more recently had difficulty with pain in the shoulder with shooting and needed to use recoil pads.  The appellant reported stabbing pain in the infra scapular region with prolonged sitting and pressure in his back.  On physical examination, the appellant's left arm had abduction of 0 to 140 degrees, forward flexion of 0 to 170 degrees, and external and internal rotation of 0 to 55 degrees, all less than a normal range of motion.  The VA examiner noted that the motion caused pain referable to the appellant's infrascapular region.  Muscle strength was normal and impingement and instability testing was negative.  A July 2008 X-ray indicated that the appellant had a normal left shoulder.  There were no abnormal soft tissue calcifications.  The acromioclavicular joint was unremarkable.  There was no evidence of fracture-dislocation and there were no significant degenerative changes.  The diagnosis was left shoulder strain.  

The VA examiner opined that the appellant's left shoulder strain was not caused by or the result of the left shoulder condition that the appellant had while in military service.  The examiner also opined that the condition did not render him more susceptible to injury of his left shoulder in October 2000.  The VA examiner noted that the appellant was able to work full-time in a physically demanding job for many years.  He was also able to fire high power weapons with significant recoil without difficulty.  During that time the appellant was not receiving any medical care for his shoulder or arm.  The VA examiner noted that these are all indications that the initial injury had resolved.  The appellant had an intervening interceding incident with a worker's compensation injury.  This was proximate in time to the termination of his work and commencement of his social security disability.  The VA examiner noted that there was no mention of prior ongoing symptoms in earlier office notes dealing with his worker's compensation injury, but rather the onset of symptoms beginning in October 2000.  Two worker's compensation physicians noted that onset of symptoms were related to his work injury and made no mention of any pre-existing problem.  Both of the evaluations were proximate to the time of the onset of symptoms.  The VA examiner noted that the appellant's medicine clinic visits in 2005 and 2007 made no note of a prior shoulder problem.  His evaluation by Dr. M.M. was the only document which mentioned ongoing symptoms.  Therefore, the VA examiner found that the appellant's left shoulder strain was not caused by or the result of his left shoulder condition and the appellant's prior left shoulder condition did not render him more vulnerable to a subsequent shoulder injury.  The Board finds the July 2008 VA examination report to be highly probative as it is based on a complete review of the claims file, an examination, and the VA examiner provided a thorough rationale for his opinion. 

The appellant has contended that he has a left shoulder disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a left shoulder disability, which is typically confirmed by X-rays, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of any such opinion is outweighed by that of the July 2008 VA examiner who has education, training and experience in evaluating the etiology of a shoulder disability.  The VA examiner reviewed the appellant's claims folder and opined that the appellant's left shoulder strain was not caused by or the result of the left shoulder condition that the appellant had while in military service.

The appellant is competent to comment on his symptoms, but not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant may also report whether his symptoms have been continuous since service.  The appellant has contended that he has had symptoms of a left shoulder disability since service.  As discussed above, although the appellant had numerous complaints of left shoulder problems in service, he was not diagnosed with a left shoulder disability in service.  The May 1975 separation examination report reflects that the appellant's upper extremities were normal.  The examiner noted that the appellant continued to complain of pain in the left shoulder with weakness in the left arm-numbness followed by paresthesias.  The examiner noted that a complete work up was negative.  The evidence reflects that the appellant applied for entitlement to service connection for a left shoulder disability within one year of service.  He also reported pain in his left arm in February 1976 and numbness in April 1976.  However, the private treatment records do not indicate that the appellant had any left shoulder disability within one year of service.  The April 1983 private treatment record indicates the appellant reported numbness in his left shoulder.  However, there is no evidence that the appellant had any problems with his left shoulder until the October 2000 work injury.  Private treatment records from the early 2000s reference the appellant's October 2000 work injury, but do not note his problems in service.  The first reference to the appellant having symptoms of left shoulder pain since service is a March 2005 private treatment record from Dr. M.M.  Significantly, the medical evidence of record does not reflect that the appellant had a left shoulder disability, despite numerous tests, until the March 2005 private treatment record indicating that an X-ray of the left shoulder revealed degenerative changes of the acromioclavicular joint and mild degeneration of the glenohumeral joint.  The lack of evidence of a left shoulder disability is persuasive evidence against the appellant's claims of continuity of symptomatology.  Further, there is no objective evidence of record indicating that the appellant's reported symptoms of occasional pain and numbness were related to the degenerative changes of the acromioclavicular joint and mild degeneration of the glenohumeral joint.  Additionally, the April 1983 private treatment record indicates the appellant reported numbness in his left arm that started about a year ago, which would have been several years following his discharge from service in 1975.  The private treatment records from the early 2000s indicate that the appellant reported that his left shoulder pain began in October 2000 due to his work related injury.  Due to the appellant's contradicting reports regarding the continuity of his left shoulder symptoms and the evidence indicating that the appellant did not have a left shoulder disability in the years immediately following service, the Board finds the appellant's statements asserting continuity of symptomatology to be less than credible.  

The Board finds that a preponderance of the evidence is against a grant of service connection for residuals of a left shoulder injury.  The evidence does not support a finding that there is a nexus between the appellant's left shoulder disability and his report of a left shoulder injury in service.  The appellant's separation examination of May 1975 reflects that the appellant's upper extremities were normal.  The examiner noted that the appellant continued to complain of pain in the left shoulder with weakness in the left arm-numbness followed by paresthesias.  However, the examiner noted that a complete work up was negative.  Private treatment records from 1976 and the October 1975 VA examination report also indicate that the appellant did not have a left shoulder disability.  There is no evidence the appellant had a left shoulder disability, to include arthritis, within one year of service.  See 38 C.F.R. § 3.307(a)(3).  The appellant has contended that he has had symptoms of a left shoulder disability since service, but as discussed above, the Board finds that the appellant's assertion is less than credible.  The Board has considered the June 2006 private opinion from Dr. M.M. indicating that the appellant's work injury of October 2000 appeared to be an exacerbation of his service-connected injury of February 1973.  However, Dr. M.M. did not review the appellant's claims file and medical treatment records.  He based his opinion entirely on the appellant's report of his medical history, including continuity of symptoms, which as discussed above, the Board finds to be less than credible.  Dr. M.M. also incorrectly indicated that the appellant's left shoulder injury was service-connected.  In contrast, the July 2008 VA examiner reviewed the claims file, the appellant's medical records, the appellant's report of his history, and conducted a physical examination.  The VA examiner provided a thorough rationale for his opinion that the appellant's left shoulder strain was not caused by or the result of the left shoulder condition the appellant had in service.  The VA examiner also found that the left shoulder condition did not render him more susceptible to injury of his left shoulder in October 2000.  Consequently, the Board finds the July 2008 VA examination report to be more probative than the June 2006 private opinion.  Although the Board has considered the appellant's statements that his left shoulder disability is related to service, the Board finds the July 2008 VA examination, VA treatment records, private treatment records and service treatment records to be more probative.  

In sum, the Board finds that the evidence is sufficient to establish that the appellant had complaints of a left shoulder injury in service.  However, the Board finds the evidence does not support a finding that the appellant has a current left shoulder disability that was caused by his service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for residuals of a left shoulder injury.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left shoulder injury, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for residuals of a left shoulder injury is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


